DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 and 24 were pending and were rejected in the previous office action. Claims 1-2, 4-9, 12-16, and 24 were amended. Claims 1-16 and 24 remain pending and are examined in this office action.

Response to Arguments
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-16 and 24 (pgs. 11-12 of remarks filed 2/5/2021) have been fully considered but they are not persuasive. 
Applicant argues that the use of the “vehicle” and the “mobile devices” as recited in the claims integrates the judicial exception into a practical application because the claimed functions are performed by the vehicle and the mobile devices rather than by a mental process. However, the examiner respectfully disagrees that the claims do not recite a mental process because the mobile devices, processor, and vehicle are involved in the determination of the routes. For example, the apparatus, processor, and memory are merely used to apply the abstract idea for determining routes based on received destination and route strategies, and the mobile devices and vehicle are merely recited at a high level of generality to receive and provide (i.e. transmit) data used in the performance of the abstract idea, which would at best link the performance of the abstract idea to a particular technological environment. See MPEP 2106.05(f) “Use of a e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Therefore, as the claims amount to mere instructions to apply the abstract idea using generic computer devices operating within in their ordinary capacity, applicant’s argument is not persuasive. 
Applicant further argues (pg. 12 of remarks) that the limitations utilize physical and real properties to influence the operations of physical and real devices. However, applicant’s argument is not persuasive because, as seen in MPEP 2106.04(d), “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point").” Furthermore regarding Step 2B, MPEP 2106.05 similarly states “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept.” The instant application merely uses these “physical” devices to implement the abstract idea on a computer and link the 
Therefore the § 101 rejection of claims 1-16 and 24 is maintained and updated below to reflect the amendments. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-16 and new claim 24 (pgs. 12-17 of remarks filed 2/5/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments to the claims. Please see the updated § 103 rejections of claims 1-16 and 24 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 16, and 24 recite limitations for receiving a plurality of destinations relative to mobile device locations, providing a plurality of available route strategies for a vehicle each including a route strategy with a rider destination hierarchy for a ride sharing algorithm, the rider destination hierarchy specifying an order for routes to the plurality of destinations; receiving a selection between or among the plurality of route strategies, and generating a route for the vehicle to drive from the mobile device locations to the plurality of destinations based on the rider destination hierarchy specified by the selected route strategy; generating one or more st/2nd/3rd users to select an alternate route (claims 9, 11-12), calculating fares for the destinations (claim 13), and determining the first route prior to the second route (claim 14). 
(Step 2A Prong One) The processes and functions recited in claims 1, 16, and 24 (“receiving…a plurality destinations…”, “providing…a plurality of available route strategies…”, “receiving…a selection…”, “generating a route”) and the dependent claims 2-15, under the broadest reasonable interpretation, describe processes which may be reasonably performed in the human mind (but for the generically recited computer components). For example, the underlying functions of receiving destinations, providing route options/strategies, receiving a selection of a route strategy, determining a route, and determining one or more alternative routes in response to received traffic information are all reasonable performed in the human mind. All of the processes fall under observation, evaluation, judgment, or opinion – and therefore fall into the “mental processes” category of abstract ideas as described in MPEP 2106.04(a)(2)(III). The limitations also amount to commercial or legal interactions as they are analogous as under the broadest 
(Step 2A Prong Two) The judicial exception is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. “apply it”) using generically recited computer elements (i.e. mobile devices, processor, memory storing program code, and network). The use of these computer elements and devices to implement the abstract idea merely links the performance of the abstract idea to a particular technological environment (e.g. the receiving and transmitting of information, i.e. basic communication, and determination of the routes is performed by generically recited devices) – and there is no indication that any of the additional elements themselves whether considered alone or in combination are improved or modified in any significant way. Further, the “vehicle” and “mobile devices” in claims 1, 16 and 24 appears merely to functions as generic computer elements for “receiving” or “providing” information. As seen in MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” but instead indicates that the claim amounts to mere instructions to apply the abstract idea on generic computers, as mentioned above. Dependent claims 2, 3, 7, 9, 10, 11, 15 recite second and third mobile devices, but these operate no different than the generic “mobile devices” recited in the independent claims, and merely act as passive elements that link the performance of the abstract idea to a particular technological environment. As mentioned above, the remaining limitations of dependent claims 2-15 merely recite further abstract idea rules to limit how the commercial interaction and processes which may be performed in the human mind occur.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, whether considered alone or in an ordered combination, because as described above the claims recite mere instructions to apply the abstract idea using generic computers (mobile devices, processor and memory with computer program code to run a program, first device, second device, third device, and a vehicle) which at best link the performance of the abstract idea to a technological environment. As mentioned above, the use of the mobile devices and the vehicle to receive and transmit information does not add significantly more, as “Use of a computer or other machinery in its ordinary capacity for e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” The same analysis applies to the dependent claims as described above. Furthermore, while receiving and transmitting information between the vehicle and mobiles devices through a network are merely generic computer functions (i.e. applying the abstract idea on generic computers and linking the performance of the abstract idea to a particular technological environment), the courts have also identified “receiving or transmitting data over a network” as well-understood, routine, and conventional computer activity that does not add anything significant to the claims. See Symantec, TLI Communications, OIP Techs., and buySAFE as described in MPEP 2106.05(d)(II). Applicant’s specification further reflects the generic and conventional nature of the computer elements recited in the claims (i.e. the server, processor, computer readable medium, and first, second, and third devices), and does not provide any indication that the computer implementation described in the claims requires anything beyond “off the shelf” computer elements that are programmed to perform the noted abstract idea (See ¶ 98-99 computer readable medium, ¶ 0084 general processor, ¶ 0028 the mobile devices may be a, smartphone, tablet, etc., i.e. an off the shelf computer, ¶ 0024 server). 
Accordingly, claims 1-16 and 24 are ineligible because they are directed to an abstract idea without significantly more. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160018230 A1 to Neubecker et al. (Neubecker) in view of US 20140074757 A1 to De Gennaro et al. (De Gennaro), further in view of US 20140052374 A1 to Hoch et al. (Hoch), and even further in view of US 20100280748 A1 to Mundinger et al. (Mundinger). 

Claim 1: Neubecker teaches: 
A method (Neubecker: ¶ 0036) comprising: 
receiving, at a vehicle through a network from a plurality of mobile devices, a plurality of destinations each relative to a location of each of the plurality of mobile devices (Neubecker: ¶ 0007-0009, ¶ 0024-0025 showing receiving, from a plurality of mobile devices, destination information, wherein the location of the devices is in or near the vehicle; note that basically any destination would be “relative to a location of each of the plurality of mobile devices” since it is a location the users are traveling to); 

With respect to the following limitations, while Neubecker teaches determining an order to destinations for routes (Neubecker: ¶ 0026), Neubecker does not explicitly teach the following. However, De Gennaro teaches:  
providing, from the vehicle to one mobile device a plurality (De Gennaro: ¶ 0057 specifying a list may be provided to the passenger) of available route strategies for the vehicle (De Gennaro: ¶ 0076 showing possible routes computed by the driver system of the vehicle, for display to the prospective passenger on their mobile device, and Fig. 6 and ¶ 0083-0084 showing display), each of the plurality of available route strategies including a route strategy with a rider destination hierarchy for a ride sharing algorithm, the rider destination hierarchy specifying an order for routes to the plurality of destinations (De Gennaro: ¶ 0087 showing “the user interface may…provide estimated 
receiving, from the mobile device, a selection between or among the plurality of route strategies (De Gennaro: ¶ 0058, ¶ 0061, ¶ 0065-0066, ¶ 0085 showing passenger may then choose/accept which route strategy to take; which as per ¶ 0087 above the choice of estimated route/route strategy extends to the choice between the first/second route strategies, i.e. from the origin to first destination to second destination, or from origin to second destination to first destination); 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the presentation and selection of possible routes including an order between first and second destinations for multiple passengers of De Gennaro in the ridesharing system of Neubecker with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “if the customer is deemed by the taxi driver to not be unfamiliar with the city, the taxi driver may select a route that is less than ideal for the customer in order to increase the fare” (De Gennaro: ¶ 0004). 

Neubecker, as modified above (such that the passenger may select a route strategy incl. options for different orders to the destination as per De Gennaro above), further teaches: 
generating, using a processor, a route for the vehicle to drive from the locations of the plurality of mobile devices to the plurality of destinations based on the rider destination 

With respect to the limitation: 
generating, when a traffic condition affects the generated route, one or more alternative routes for the vehicle to drive from the locations of the plurality of mobile devices to the plurality of destinations while maintaining the order for the routes to the plurality of destinations specified by the rider destination hierarchy of the selected route strategy; 
The combination of Neubecker/De Gennaro above teaches generating a route based upon a selected route strategy including a destination hierarchy to destinations for passengers (Neubecker: ¶ 0026-0027; and De Gennaro: ¶ 0087), and Neubecker teaches generating one or more alternative/updated routes to the destinations (Neubecker: ¶ 0029-0030; also ¶ 0013, ¶ 0021) wherein generated routes may be based on traffic patterns (Neubecker: ¶ 0027). However, to the extent that the combination of Neubecker/De Gennaro would not have suggested maintaining the same order to destinations upon recalculation of a route in response to traffic conditions, Hoch teaches, in a system for navigating to a sequence of destinations in a route (Hoch: ¶ 0016-0017, ¶ 0024, ¶ 0079-0081), updating a route sequence in response to traffic conditions whilst maintaining the sequence of destinations in the updated route sequence (Hoch: ¶ 0118-0123). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the updated route to arrive at sequence of destinations of Hoch in the ridesharing system of Neubecker/De Gennaro with a reasonable expectation of success of 

With respect to the remaining limitations, Neubecker/De Gennaro/Hoch do not explicitly teach, however, Mundinger does teach: 
transmitting, to the plurality of the mobile devices, the one or more alternatives routes from the locations of the plurality of mobile devices to the plurality of destinations (Mundinger: ¶ 0136 new route proposed to all users; ¶ 0046 showing personal devices or personal travel assistants used; ¶ 0053, ¶ 0071, ¶ 0086 also showing traffic data taken into account); and
receiving a selection, from at least one mobile device of the plurality of mobile devices, of an approved alternative route from the one or more alternative routes, wherein the at least one mobile device that contributes to the selection of the approved alternative route is determined based on the selected route strategy (Mundinger: ¶ 0127, ¶ 0136, ¶ 0129 showing accepted of routes and voting mechanism for the new alternate route, wherein all passengers contribute to selection of the alternative route)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving traffic data and generating alternative routes for selection of Mundinger in the ridesharing system of Neubecker/De Gennaro/Hoch with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “allow users to be informed about and to accurately react to travel events both unexpected and those that can be anticipated from a certain point on” (Mundinger: ¶ 0134). 

Claim 2: Neubecker/De Gennaro/Hoch/Mundinger teach claim 1. Neubecker, as modified above, further teaches: 
wherein the plurality of mobile devices comprises a first mobile device and a second mobile device (Neubecker: ¶ 0007-0009, ¶ 0024-0025 showing plurality of passenger mobile devices), 
the method further comprising: calculating a first estimated time of arrival for a first destination (Neubecker: ¶ 0027 showing estimated time to arrival to each destination); 
calculating a second estimated time of arrival for a second destination (Neubecker: ¶ 0027 showing estimated time to arrival to each destination); 
transmitting the first estimated time of arrival to the first mobile device (Neubecker: ¶ 0027 showing transmitting estimated time to arrival to each destination to the mobile devices, i.e. at least first mobile device); and
transmitting the second estimated time of arrival to the second mobile device (Neubecker: ¶ 0027 showing transmitting estimated time to arrival to each destination to the mobile devices, i.e. at least second mobile device)

Claim 3: Neubecker/De Gennaro/Hoch/Mundinger teach claim 2. Neubecker, as modified above, further teaches: 
receiving traffic data (Neubecker: ¶ 0010, ¶ 0027 showing considering traffic patterns)
calculating a first updated estimated time of arrival for the first destination based on the traffic data (Neubecker: ¶ 0010, ¶ 0027 showing receiving traffic data and calculating estimated time to arrival to each destination, in addition to Fig. 3 showing that new route 
calculating a second updated estimated time of arrival for the second destination based on the traffic data (Neubecker: see citations from claim 2, in addition to Fig. 3 showing that new route is generated when an update is received, which would sent a new ETA to each passenger device)
transmitting the first updated estimated time of arrival to the first mobile device (Neubecker: ¶ 0027 estimated time to arrival to each destination transmitted to passenger’s mobile devices); and 
transmitting the second updated estimated time of arrival to the second mobile device (Neubecker: ¶ 0027 estimated time to arrival to each destination transmitted to passenger’s mobile devices)

Claim 4: Neubecker/De Gennaro/Hoch/Mundinger teach claim 1. Neubecker, as modified above (such that as per Mundinger above is approved by the passengers), further teaches: 
receiving traffic data, wherein the traffic data is used to generate the approved alternative route (Neubecker: ¶ 0029-0030 showing generating new route, which as per ¶ 0010 route generation considers traffic data; also see Mundinger as cited above in ¶ 0053, ¶ 0071, ¶ 0086 showing receiving traffic info)

Claim 5: 
wherein the plurality of available route strategies comprises a first route strategy with a first rider destination hierarchy (Neubecker: ¶ 0026-0027 showing determining at least a first order to destinations; also see De Gennaro at ¶ 0087 as cited in claim 1), and 
wherein the first rider destination hierarchy of the first route strategy specifies that the route minimize distance or time for prioritizing destinations (Neubecker: ¶ 0026-0027 “the navigation system 105 may determine the order of the destinations…considering factors such as minimizing travel time and distance”)

Claim 6: Neubecker/De Gennaro/Hoch/Mundinger teach claim 1. Neubecker further teaches: 
wherein the plurality of destinations includes a first destination and a second destination (Neubecker: ¶ 0007-0009, ¶ 0024-0025 showing receiving, from a plurality of mobile devices, a plurality of destinations); 

With respect to the following limitations, while Neubecker teaches wherein the plurality of available route strategies comprises a first route strategy with a first rider destination hierarchy (Neubecker: ¶ 0026-0027), Neubecker does not teach a plurality of determined route strategies and a second rider destination hierarchy. However, De Gennaro teaches:  
wherein the plurality of available route strategies comprises a first route strategy with a first rider destination hierarchy and a second route strategy with a second ride destination hierarchy (De Gennaro: ¶ 0087 showing “the user interface may…provide estimated routes and fares from the point of origin to the first destination and then from the first destination to the second destination, and from the point of origin to the second destination and from the second destination to the first destination, and then compare the results. The passengers 
wherein the first rider destination hierarchy of the first route strategy specifies that the routes prioritize the first destination prior to the second destination (De Gennaro: ¶ 0087 “the user interface may simply utilize the fare estimation software to provide estimated routes and fares from the point of origin to the first destination and then from the first destination to the second destination” showing the first strategy prioritizes the first destination over the second destination)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the presentation and selection of possible routes including an order between first and second destinations for multiple passengers of De Gennaro in the ridesharing system of Neubecker/De Gennaro/Hoch/Mundinger with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Claim 7: Neubecker/De Gennaro/Hoch/Mundinger teach claim 2. With respect to the following limitations, while Neubecker teaches wherein the plurality of available route strategies comprises a first route strategy with a first rider destination hierarchy (Neubecker: ¶ 0026-0027), Neubecker does not teach a plurality of determined route strategies and a second rider destination hierarchy. However, De Gennaro teaches:  
wherein the plurality of available route strategies comprises a first route strategy with a first rider destination hierarchy for the ride sharing algorithm and a second route strategy with a second ride destination hierarchy for the ride sharing algorithm (De Gennaro: ¶ 0087 showing “the user interface may…provide estimated routes and fares from the point of 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the presentation and selection of possible routes including an order between first and second destinations for multiple passengers of De Gennaro in the ridesharing system of Neubecker/De Gennaro/Hoch/Mundinger with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Neubecker, as modified above, further teaches: 
receiving a third destination (Neubecker: ¶ 0024-0025, in particular ¶ 0029 showing new passengers entering the vehicle and entering another destination for an updated route) and a third route strategy from a third mobile device (Neubecker: ¶ 0011, ¶ 0013, ¶ 0020-0021 showing the passenger destination information contains priority information which is used to determine an order in which the destinations are traveled)
wherein the third route strategy includes a third rider destination hierarchy for the ride sharing algorithm (Neubecker: ¶ 0011, ¶ 0013, ¶ 0020-0021 as above); and 
generating a new route to the first destination, the second destination, and the third destination, wherein the new route is generated based on the rider destination hierarchies specified by the first, second, or third route strategy, or combination thereof (Neubecker: ¶ 0013, ¶ 0021, ¶ 0029-0030 showing updated route in response to new passenger and new destination/priority information); 

Claim 8: Neubecker/De Gennaro/Hoch/Mundinger teach claim 7. Neubecker, as modified above (such that as per De Gennaro teaches a strategy that prioritizes the second destination over the first destination (De Gennaro: ¶ 0087)), further teaches: 
wherein the third rider destination hierarchy of the third route strategy specifies that the new route prioritize the third destination prior to the second destination and the second destination prior to the first destination (Neubecker: ¶ 0013, ¶ 0021, ¶ 0029-0030; which as per ¶ 0026, ¶ 0011 it is clear if the third user has priority then it could be prioritized over the other destinations) 

Claim 9: Neubecker/De Gennaro/Hoch/Mundinger teach claim 7. Neubecker further teaches: 
receiving traffic data (Neubecker: ¶ 0010, ¶ 0027 showing considering traffic patterns)

With respect to the remaining limitations, Neubecker/De Gennaro/Hoch do not explicitly teach, however, Mundinger does teach: 
receiving one or more acceptances or one or more rejections of the one or more alternative routes from the at least one determined mobile device (Mundinger: ¶ 0127, ¶ 0136, ¶ 0129 showing accepted of routes and voting mechanism for the new alternate route)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving traffic data and generating alternative routes for selection of Mundinger in the ridesharing system of Neubecker/De Gennaro/Hoch/Mundinger with a reasonable expectation of success of arriving at the claimed invention, with the motivation to 

Claim 10: Neubecker/De Gennaro/Hoch/Mundinger teach claim 9. Neubecker as modified above further teaches: 
calculating a first estimated time of arrival for the first destination (Neubecker: ¶ 0010, ¶0027 showing receiving traffic data; also see citations from claim 2, in addition to Fig. 3 showing that new route is generated when an update is received, which would sent a new ETA to each passenger device); 
calculating a second estimated time of arrival for the second destination (Neubecker: see citations from claim 2, in addition to Fig. 3 showing that new route is generated when an update is received, which would sent a new ETA to each passenger device; ¶ 0027 generating a route to each destination considering factors such as minimizing travel time; ¶ 0024-0025 each passenger has a mobile device 110)
calculating a third estimated time of arrival for the third destination (Neubecker: see ¶ 0024-0025 and ¶ 0027 above; note that the combination of Neubecker/De Gennaro/Hoch/Mundinger already teaches a third user) 
transmitting the first estimated time of arrival to the first device (Neubecker: ¶ 0027 generating a route to each destination considering factors such as minimizing travel time and estimated time to arrival to each destination transmitted to passenger’s mobile devices; this would require some determination or calculation as above)
transmitting the second estimated time of arrival to the second device (Neubecker: ¶ 0027 generating a route to each destination considering factors such as minimizing travel time transmitted to passenger’s mobile devices; this would require some determination or calculation as above)
transmitting the third estimated time of arrival to the third device (Neubecker: ¶ 0027 as shown above; the combination of Neubecker/De Gennaro/Hoch/Mundinger previously teaches a third user)

Claim 11: Neubecker/De Gennaro/Hoch/Mundinger teach claim 9. With respect to the following limitation, while De Gennaro teaches that a prospective passenger provides an acceptance (De Gennaro: ¶ 0037, ¶ 0041, ¶ 0054-0055, ¶ 0062), which as per Neubecker above would include at least a second and third additional passenger (with respective passenger devices), Neubecker/De Gennaro/Hoch do not explicitly teach receiving an acceptance from all devices. However, Mundinger teaches: 
wherein one or more acceptances are received from the first mobile device, the second mobile device, and the third mobile device (Mundinger: ¶ 0127/¶ 0136 showing voting to choose a route, ¶ 0129 showing “once a route has been…accepted by all users…”)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving traffic data and generating alternative routes for selection of Mundinger in the ridesharing system of Neubecker/De Gennaro/Hoch/Mundinger with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “allow users to be informed about and to accurately react to travel events both unexpected and those that can be anticipated from a certain point on” (Mundinger: ¶ 0134). 

Claim 12: Neubecker/De Gennaro/Hoch/Mundinger teach claim 9. With respect to the following limitation, while Neubecker teaches updates routes and De Gennaro shows selection of alternate routes, Neubecker/De Gennaro/Hoch do not explicitly teach counting acceptances and selecting a route with a highest number of acceptances. However, Mundinger teaches: 
wherein selecting the approved alternate route comprises: counting the one or more acceptance for the one or more alternative routes (Mundinger: ¶ 0136 showing alternative route is proposed to users and “Voting mechanisms may be proposed if the users disagree on the new route to select”; also see ¶ 0126-0127); and 
selecting the alternative route which has the highest number of acceptances (Mundinger: ¶ 0136 voting mechanism to agree on a new route; ¶ 0145 showing route selection)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the voting mechanism to determine an alternative route of Mundinger in the route determination system of Neubecker/De Gennaro/Hoch/Mundinger with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “allow users to be informed about and to accurately react to travel events” (Mundinger: ¶ 0148) and to “help all users to rearrange the travel” (Mundinger: ¶ 0136). 

Claim 14: Neubecker/De Gennaro/Hoch/Mundinger teach claim 2. Neubecker, as modified above, further teaches: 
generating a first route to the first destination prior to receiving the second destination (Neubecker: ¶ 0018 showing developing route to one or more destinations; ¶ 0029-0030 showing receiving additional destination and updating route) 

Claim 15: Neubecker/De Gennaro/Hoch/Mundinger teach claim 2. With respect to the following limitations, while Neubecker teaches wherein the plurality of available route strategies comprises a first route strategy with a first rider destination hierarchy (Neubecker: ¶ 0026-0027), Neubecker does not teach a plurality of determined route strategies and a second rider destination hierarchy. However, De Gennaro teaches:  
wherein the plurality of available route strategies comprises a first route strategy with a first rider destination hierarchy and a second route strategy with a second ride destination hierarchy (De Gennaro: ¶ 0087 showing “the user interface may…provide estimated routes and fares from the point of origin to the first destination and then from the first destination to the second destination, and from the point of origin to the second destination and from the second destination to the first destination, and then compare the results. The passengers may also specify in the criteria the order of destinations reached and any time constraints for each destination”), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the presentation and selection of possible routes including an order between first and second destinations for multiple passengers of De Gennaro in the ridesharing system of Neubecker/De Gennaro/Hoch/Mundinger with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Neubecker as modified above further teaches: 
receiving a third destination and a third route strategy from a third mobile device; wherein the third route strategy is different than the first or second route strategies (Neubecker: ¶ 0011, ¶ 0020, ¶ 0026, ¶ 0029-0030 showing additional passengers, i.e. 
generating a new route to the first destination, the second destination, and the third destination, wherein the new route is generated following a third rider destination hierarchy in the third route strategy (Neubecker: ¶ 0011, ¶ 0020, ¶ 0026, ¶ 0029-0030 showing new route strategy in response to additional destination, which as per ¶ 0010-0012 passenger may purchase priority)

With respect to the remaining limitation, Neubecker/De Gennaro/Hoch do not explicitly teach, however, Mundinger teaches: 
receiving an approval of the third route strategy from the first mobile device and the second mobile device (Mundinger: ¶ 0127/¶ 0136 showing voting to choose a route, ¶ 0129 showing “once a route has been…accepted by all users…”) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the acceptance of the route by all users of Mundinger in the route determination system of Neubecker/De Gennaro/Hoch/Mundinger with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “allow users to be informed about and to accurately react to travel events” (Mundinger: ¶ 0148) and to “help all users to rearrange the travel” (Mundinger: ¶ 0136). 

Claim 16: See the relevant rejection of claim 1 reciting analogous limitations. De Gennaro further teaches a processor, and a memory including computer program code executed by the processor (De Gennaro: at least ¶ 0088-0093). 

Claim 24: See the relevant rejection of claim 1 which includes the limitations of claim 24. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160018230 A1 to Neubecker et al. (Neubecker) in view of US 20140074757 A1 to De Gennaro et al. (De Gennaro), further in view of US 20140052374 A1 to Hoch et al. (Hoch), even further in view of US 20100280748 A1 to Mundinger et al. (Mundinger), and even further in view of US 20150324729 A1 to Lord.

Claim 13: Neubecker/De Gennaro/Hoch/Mundinger teach claim 2. With respect to the limitations: 
calculating a first fare for the first destination; and
calculating a second fare for the second destination, 
wherein calculating the first fare and the second fare is affected by the first or second route strategy received 
While De Gennaro teaches calculating fare and route estimated for first destination and second destinations specific to route strategies (De Gennaro: ¶ 0087), to the extent that Neubecker/De Gennaro/Hoch/Mundinger do not explicitly teach separate fare determinations charged to the users for the route to their respective destinations, Lord teaches calculating a first fare for the first destination (Lord: at least ¶ 0158, ¶ 0178 showing receiving transport rate data for the first end user), calculating a second fare for the second destination (Lord: at least one of ¶ 0177-0178 showing discounted or premium rate is determined for the other end users that join a ride (the second end user)), wherein calculating the first fare and the second fare is affected by the route strategy received (Lord: ¶ 0156-0158 showing the number of other users that join a ride will .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 10, 2021